Title: From George Washington to Moses Hazen, 9 June 1783
From: Washington, George
To: Hazen, Moses


                  
                     Sir
                     Head Quarters 9th June 1783
                  
                  I have received yours of the 7th instant—accompanied with a Letter from the Officers of your Regiment.
                  The Return you mention, was omitted to be inclosed.  I have to request that you will immediately forward me a Return of all the Men who Incline to take the Benefit of the furlough offered them by the Resolution of Congress of 26th May—Transmit this Return by a trusty Hand; & the Discharges shall be sent to you by hand—The Remainder of the Regiment you will please to Order to be marched to this Cantonment, near N. Windsor, with all the Dispatch possible; where, on their Arrival, they will receive my further Orders.
                  Major Reid, in Consequence of the Resolution of Congress of 26th of May, has obtained my Permission to retire to his Home. I shall Take time to Consider the Request of the Officers for any further procedure with him.  I am &c.
                  
               